DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 03/10/2022 is acknowledged.


Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 6, 11 and 12 are objected to because of the following informalities:  
In claim 6, the phrase “the first binder and the second binder are thermoplastic elastomer” is objected to grammatically.  This objection can be overcome by changing the phrase to “the first binder and the second binder each comprise a thermoplastic elastomer” which is how the claim will be interpreted.
In claim 11, the phrase “the first binder and the third binder are thermoplastic elastomer” is objected to grammatically.  This objection can be overcome by changing the phrase to “the first binder and the third binder each comprise a thermoplastic elastomer” which is how the claim will be interpreted.
In claim 12, the phrase “the cover layer further contains a white pigment” is objected to grammatically as claim 1 did not set forth any other material that is in the cover layer.  This objection can be overcome by changing claim 1 to require some other material in the cover layer or change claim 12 to say “the cover layer contains a white pigment” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 8, the concept of a expandable material “at a first ratio”, “at a second ratio” and “at a third ratio” to the respective binders renders the claim indefinite because it is unclear what is being measured to determine the ratio, i.e. the number of particles, the mass or volume.  Applicants’ specification at [0016] says that the ratio “is arbitrary, and is defined” which further renders the metes and bounds of the claim unclear as one cannot measure ratios with any arbitrary unit.
In claims 6 and 11, the term “low-boiling point” is a term of degree that renders the claim indefinite.  It is unclear what temperatures would constitute a low boiling point in this context, applicants’ specification does not define the term and one of ordinary skill in the art would not understand the term.


Claim Rejections - 35 USC § 102
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakabe et al. (JP 2001-277407), machine translation included.
With regard to claims 1, 2 and 7, Yakabe et al. teach a multilayer foam decorative material having two or more layers of foam 21 and 22 on a base material 1 [0015]-[0016].  They specifically teach a layered structure for the multilayer foam having three or more layers [0016].  Each of the foam layers are formed from a resin composition and a foaming agent, which reads on each of the first to third binders and first to third thermally expandable materials in each of the layers of claims 1, 2 and 7 [0018].
Given the fact that applicants’ claim 1 does not require a specific layer order, in a first interpretation of this multilayered structure, the foam layer closest to the base material would read on applicants’ cover layer having an elastic property, the next foam layer 21 would read on applicants’ thermal expansion layer and the foam layer 22 furthest from the base material would read on applicants’ stress buffer layer having an elastic property [0016].  Every material has some amount of elasticity.  This reads on claims 3-6.
In a second interpretation of this multilayered structure, the layer closest to the base material would read on applicants’ stress buffer layer having an elastic property, the next foam layer 21 would read on applicants’ thermal expansion layer and the foam layer 22 furthest from the base material would read on applicants’ cover layer having an elastic property [0016].  Every material has some amount of elasticity.  This reads on claims 8-11.
With regard to claims 3-6 and 8-12, the composition of the layer 21 has 15 parts of expandable microcapsule F-85D to 100 parts of EVA, which reads on the thermally expandable material being a microcapsule with a low boiling point vaporizable substance therein and EVA reads on thermoplastic elastomer binder as it is the same material named as a thermoplastic elastomer in applicants’ specification [0025], [0040] and Table 1.  The composition of foam layer 22 has 5 parts of expandable microcapsule F-85D to 100 parts of EVA and contains white calcium carbonate (P109), which reads on applicants’ white pigment of claim 12.  Also these compositions together teach that the ratio of microcapsules in foam layer 22 is 1/3 of the ratio of the foam layer 21 and the materials are the same in the two layers [0041] and Table 2.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10562263. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to thermally expandable sheets having at least three thermally expandable layers and having at least the third expandable layer between the base and the first expandable layer having a ratio of the thermally expandable material in the binder of the third layer that is less than that of the first layer (claim 11); however, they do not have all of these requirements in a single independent claim. 
It would have been obvious to one having ordinary skill in the art to have made the independent patented claim have the third expandable layer between the base and the first expandable layer having a ratio of the thermally expandable material in the binder is less than that of the first layer.  It would also have been obvious to have tuned the reduction in the ratio of the thermally expandable material in the binder to be any amount, including from 1/3 to 1/8 as this is an overlapping range with the disclosure of patented claim 11.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10543659. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to thermally expandable sheets having at least three thermally expandable layers and having at least the third expandable layer between the base and the first expandable layer having a ratio of the thermally expandable material in the binder in the third layer that is less than that of the first layer (claim 8).  Additionally the ratio of materials in the second layer is lower than the first layer (claim 1); however, they do not have all of these layer in a single independent claim. 
It would have been obvious to one having ordinary skill in the art to have made the independent patented claim have the third expandable layer between the base and the first expandable layer having a ratio of the thermally expandable material in the binder is less than that of the first layer.  It would also have been obvious to have tuned the reduction in the ratio of the thermally expandable material in either the third or second layers to be any amount, including from 1/3 to 1/8 as this is an overlapping range with the disclosure of patented claims 1 and 8.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10538117. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to thermally expandable sheets having at least three thermally expandable layers and having at least the first expandable layer between the base and the second expandable layer and having a ratio of the thermally expandable material in the binder in the first layer that is less than that of the second layer (claim 1).  Additionally the ratio of materials in a third layer is lower than the second layer (claim 6); however, they do not have all of these layer in a single independent claim. 
It would have been obvious to one having ordinary skill in the art to have made the independent patented claim have the third expandable layer be on the second expandable layer and having a ratio of the thermally expandable material in the binder is less than that of the second layer.  It would also have been obvious to have tuned the reduction in the ratio of the thermally expandable material in either the first or third layers to be any amount, including from 1/3 to 1/8 as this is an overlapping range with the disclosure of patented claims 1 and 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner has cited JP2009-281112, which is cumulative to the present rejection in terms of the foamable material relative ratio arrangement.
The Examiner has cited US 5846622, which shows the same recording process for the thermally expandable sheet.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759